Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Thomas Cole on 01/19/2021.
	The application has been amended as follows:
	Claim 25 is amended to:
A cold-forming coil spring manufacturing apparatus comprising: a rotating body having an outer circumferential surface against which a wire rod being fed straight out is serially pressed for forming into a coil shape, the rotating body being connected to a rotary drive source such that the rotating body is rotated around an axis of the rotating body, the rotary drive source rotationally driving the rotating body as the wire rod is fed straight out, the rotary drive source being set in 
	Claim 26 is cancelled. 

Allowable Subject Matter
Claims 14-25 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a cold-forming method of manufacturing a coil spring comprising "...such that a circumferential speed of the outer circumferential surface of the rotating body is set to about a feed speed of the wire rod by using the feed speed of the wire rod as a target value, wherein a stationary winding tool is disposed adjacent to the wire rod guide and winds the wire rod fed out from the wire rod guide into the coil shape, and wherein the wire rod is curved only by the stationary winding tool and the single rotating body between a first point (P1) corresponding to an exit of the wire rod guide and a second point (P2) corresponding to a closest point between the winding tool and the single rotating body.…" as set forth in claim 14. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claims 14-17, 27, 29, 30 are deemed patentable over the prior art of record. Claims 18-26, 28, 31-33 are allowed for the similar reason
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725